NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FARON E. LOVELACE,                              No. 17-35499

                Plaintiff-Appellant,            D.C. No. 1:14-cv-00430-BLW

 v.
                                                MEMORANDUM*
ROBIN SANDY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Chief Judge B. Lynn Winmill, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Idaho state prisoner Faron E. Lovelace appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under 28 U.S.C. § 1915A. Hamilton v. Brown, 630 F.3d 889, 892


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2011). We affirm.

      The district court properly dismissed Lovelace’s action because Lovelace

failed to allege facts sufficient to state a plausible claim for relief. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be

liberally construed, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief); see also Sandin v. Conner, 515 U.S. 472, 483-84 (1995)

(states may create liberty interests protected by due process, but such interests are

limited to “freedom from restraint” which “imposes atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life”);

Lightner v. Hardison, 239 P.3d 817, 823-24 (Idaho Ct. App. 2010) (analyzing

Idaho Department of Correction visiting policy and concluding that termination of

visiting privileges does not impose an atypical and significant hardship).

      The district court did not abuse its discretion by denying appointment of

counsel because Lovelace failed to demonstrate exceptional circumstances. See

Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth standard of

review and requirements for appointment of counsel).

      We reject as meritless Lovelace’s contention that the district court failed to

liberally construe the amended complaint.

                                           2                                     17-35499
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       17-35499